Exhibit 10.1
 
(Multicurrency – Cross Border)
 
ISDA®
International Swap Dealers Association, Inc.
 
MASTER AGREEMENT
 
dated as of March 19, 2009


THE ROYAL BANK OF SCOTLAND PLC
and
FORD CREDIT AUTO OWNER TRUST 2009-A

 
have entered and/or anticipate entering into one of more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.
 
Accordingly, the parties agree as follows: —
 
1. Interpretation
 
(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.
 
(b) Inconsistency.  In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
 
(c) Single Agreement.  All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this "Agreement"), and the parties
would not otherwise enter into any Transactions.
 
2. Obligations
 
(a) General Conditions.
 
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
 
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
 
(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
 
Copyright © 1992 by International Swap Dealers Association, Inc.


ISDAÒ 1992
 
 

--------------------------------------------------------------------------------

 
 
(b) Change of Account.  Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
 
(c) Netting.  If on any date amounts would otherwise be payable: —
 
(i) in the same currency; and
 
(ii) in respect of the same Transaction,
 
by each party to the other. then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
 
(d) Deduction or Withholding for Tax.
 
(i) Gross-Up.  All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party ("X") will: —
 
(1) promptly notify the other party ("Y") of such requirement;
 
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
 
(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes. whether assessed against X or Y) will equal ft full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for: —
 
(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
 
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
 
 
ISDAÒ 1992
 
2

--------------------------------------------------------------------------------

 


(ii) Liability. If: —
 
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
 
(2) X does not so deduct or withhold; and
 
(3) a liability resulting from such Tax is assessed directly against X,
 
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
(e) Default Interest; Other Amounts.  Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate.  Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed.  If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
 
3. Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: —
 
(a) Basic Representations.
 
(i) Status.  It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
 
(ii) Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
 
(iii) No Violation or Conflict.  Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
 
(iv) Consents.  All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
 
(v) Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
 


 
ISDAÒ 1992
 
3

--------------------------------------------------------------------------------

 


(b) Absence of Certain Events.  No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.
 
(c) Absence of Litigation.  There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.
 
(d) Accuracy of Specified Information.  All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
(e) Payer Tax Representation.  Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
 
(f) Payee Tax Representations.  Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
 
4. Agreements
 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: —
 
(a) Furnish Specified Information.  It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: —
 
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
 
(ii) any other documents specified in the Schedule of any Confirmation; and
 
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
 
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b) Maintain Authorisations.  It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
 
(c) Comply with Laws.  It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
 
(d) Tax Agreement.  It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
 
(e) Payment of Stamp Tax.  Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,
 


 
ISDAÒ 1992
 
4

--------------------------------------------------------------------------------

 


organised, managed and controlled. or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located ("Stamp Tax Jurisdiction") and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party's execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.
 
5. Events or Default and Termination Events
 
(a) Events of Default.  The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any of the following events constitutes an event of default (an
"Event of Default") with respect to such party: —
 
(i) Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
 
(ii) Breach of Agreement.  Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
 
(iii) Credit Support Default.
 
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
 
(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
 
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;
 
(iv) Misrepresentation.  A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 
(v) Default under Specified Transaction.  The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
 
(vi) Cross Default.  If "Cross Default" is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however
 


 
ISDAÒ 1992
 
5

--------------------------------------------------------------------------------

 


described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specific Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);
 
(vii) Bankruptcy.  The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:–
 
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof, (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which. under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or
 
(viii) Merger Without Assumption.  The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: –
 
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
 
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
 
(b) Termination Events.  The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event
 
 
 
ISDAÒ 1992
 
6

--------------------------------------------------------------------------------

 


Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—
 
(i) Illegality.  Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date. it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—
 
(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
 
(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;
 
(ii) Tax Event.  Due to (x) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));
 
(iii) Tax Event Upon Merger.  The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);
 
(iv) Credit Event Upon Merger.  If "Credit Event Upon Merger" is specified in
the Schedule as applying to the party, such party ("X"), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); of
 
(v) Additional Termination Event.  If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying. the occurrence of
such event (and, in such event. the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
 
(c) Event of Default and Illegality.  If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
 


 
ISDAÒ 1992
 
7

--------------------------------------------------------------------------------

 


6. Early Termination
 
(a) Right to Terminate Following Event of Default.  If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b) Right to Terminate Following Termination Event.
 
(i) Notice.  If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
 
(ii) Transfer to Avoid Termination Event.  If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
 
(iii) Two Affected Parties.  If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
 
(iv) Right to Terminate.  If:—
 
(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or
 
(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
 
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then
 


 
ISDAÒ 1992
 
8

--------------------------------------------------------------------------------

 


continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.
 
(c) Effect of Designation.
 
(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.
 
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).
 
(d) Calculations.
 
(i) Statement.  On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.
 
(ii) Payment Date.  An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
 
(e) Payments on Early Termination.  If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either "Market Quotation" or "Loss", and a payment method,
either the "First Method" or the "Second Method".  If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall
apply.  The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
 
(i) Events of Default.  If the Early Termination Date results from an Event of
Default:—
 
(1) First Method and Market Quotation.  If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
 
(2) First Method and Loss.  If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.
 
(3) Second Method and Market Quotation.  If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the
 
 
 
ISDAÒ 1992
 
9

--------------------------------------------------------------------------------

 


Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.
 
(4) Second Method and Loss.  If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
 
(ii) Termination Events.  If the Early Termination Date results from a
Termination Event:—
 
(1) One Affected Party.  If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
 
(2) Two Affected Parties.  If there are two Affected Parties:—
 
(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount ("X") and the Settlement Amount
of the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and
 
(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").
 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 
(iii) Adjustment for Bankruptcy.  In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
 
(iv) Pre-Estimate.  The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.
 


 
ISDAÒ 1992
 
10

--------------------------------------------------------------------------------

 


7. Transfer
 
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—
 
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be void.
 
8. Contractual Currency
 
(a) Payment in the Contractual Currency.  Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
 
(b) Judgments.  To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
 
(c) Separate Indemnities.  To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
 
(d) Evidence of Loss.  For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
 


 
ISDAÒ 1992
 
11

--------------------------------------------------------------------------------

 


9. Miscellaneous
 
(a) Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
(b) Amendments.  No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
 
(c) Survival of Obligations.  Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d) Remedies Cumulative.  Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e) Counterparts and Confirmations.
 
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
 
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement.  The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
 
(f) No Waiver of Rights.  A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
 
(g) Headings.  The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
 
10. Offices; Multibranch Parties
 
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office.  This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
 
(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
 
(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
 
11. Expenses
 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document
 


 
ISDAÒ 1992
 
12

--------------------------------------------------------------------------------

 


to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.
 
12. Notices
 
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—
 
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
 
(ii) if sent by telex, on the date the recipient's answerback is received;
 
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);
 
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
 
(v) if sent by electronic messaging system, on the date that electronic message
is received,
 
unless the date of that delivery (or attempted delivery) or that receipt as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
 
(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to all
 
13. Governing Law and Jurisdiction
 
(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
 
(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement ("Proceedings"), each party irrevocably:—
 
(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
 
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
 
(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any
 


 
ISDAÒ 1992
 
13

--------------------------------------------------------------------------------

 


reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.
 
(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
14. Definitions
 
As used in this Agreement: —
 
"Additional Termination Event" has the meaning specified in Section 5(b).
 
"Affected Party" has the meaning specified in Section 5(b).
 
"Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
"Affiliate" means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
"Applicable Rate" means: —
 
(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
 
(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
 
(d)  in all other cases, the Termination Rate.
 
"Burdened Party" has the meaning specified in Section 5(b).
 
"Change in Tax Law" means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
 
"consent" includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
"Credit Event Upon Merger" has the meaning specified in Section 5(b).
 
"Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.
 
"Credit Support Provider" has the meaning specified in the Schedule.
 
"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 


 
ISDAÒ 1992
 
14

--------------------------------------------------------------------------------

 


"Defaulting Party" has the meaning specified in Section 6(a).
 
"Early Termination Date" means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
"Event of Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
"Illegality" has the meaning specified in Section 5(b).
 
"Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
 
"law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.
 
"Local Business Day" means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different. in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
 
"Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(c)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
 
"Market Quotation" means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have
 


 
ISDAÒ 1992
 
15

--------------------------------------------------------------------------------

 


been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values, If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.
 
"Non-default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
"Non-defaulting Party" has the meaning specified in Section 6(a).
 
"Office" means a branch or office of a party, which may be such party's head or
home office.
 
"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
"Reference Market-makers" means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
"Scheduled Payment Date" means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
"Set-off" means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
"Settlement Amount" means, with respect to a party and any Early Termination
Date, the sum of.-
 
(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
 
(b) such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
 
"Specified Entity" has the meaning specified in the Schedule.
 


 
ISDAÒ 1992
 
16

--------------------------------------------------------------------------------

 


"Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
"Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
 
"Stamp Tax" means any stamp, registration, documentation or similar tax.
 
"Tax" means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 
"Tax Event" has the meaning specified in Section 5(b).
 
"Tax Event Upon Merger" has the meaning specified in Section 5(b).
 
"Terminated Transactions" means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).
 
"Termination Currency" has the meaning specified in the Schedule.
 
"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties
 
"Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
 
"Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
"Unpaid Amounts" owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction. for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market
 


 
ISDAÒ 1992
 
17

--------------------------------------------------------------------------------

 


value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.
 


 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
ISDAÒ 1992
 
18

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
BY:  GREENWICH CAPITAL MARKETS, INC.,
its agent
 
By:      /s/ David E. Wagner              
Name: David E. Wagner
Title:   Managing Director
 
FORD CREDIT AUTO OWNER TRUST 2009-A
 
 
BY:  U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee
 
 
By:       /s/ Nicole Poole                   
Name:  Nicole Poole
Title:    Vice President
 
 





 


 
ISDAÒ 1992
 
19

--------------------------------------------------------------------------------

 
 


SCHEDULE
to the
ISDA Master Agreement
(1992 Multicurrency – Cross Border)


dated as of March 19, 2009


between


THE ROYAL BANK OF SCOTLAND PLC,
a company incorporated under the laws of Scotland
("Party A")


and


FORD CREDIT AUTO OWNER TRUST 2009-A,
a Delaware statutory trust
("Party B")




Part 1.  
Termination Provisions.

 
(a)  
"Specified Entity" means in relation to Party A for the purpose of:

 

 
Section 5(a)(v),
Not applicable.
 
Section 5(a)(vi),
Not applicable.
 
Section 5(a)(vii),
Not applicable.
 
Section 5(b)(iv),
Not applicable.
       
in relation to Party B for the purpose of:
       
Section 5(a)(v),
Not applicable.
 
Section 5(a)(vi),
Not applicable.
 
Section 5(a)(vii),
Not applicable.
 
Section 5(b)(iv),
Not applicable.



(b)  
"Specified Transaction" will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here: No change from Section 14.

 
(c)  
The "Breach of Agreement" provisions of Section 5(a)(ii), the
"Misrepresentation" provisions of Section 5(a)(iv) and the "Default under
Specified Transaction" provisions of Section 5(a)(v) will not apply to Party B;
provided, however, that notwithstanding anything to the contrary in Section
5(a)(ii), any failure by Party A to comply with or perform any obligation to be
complied with or performed by Party A under the Credit Support Annex will only
be an Event of Default if (A) at least 30 Local Business Days have elapsed since
the last time the Moody's Second Rating Trigger Requirements did not apply, (B)
an S&P First Rating Trigger has occurred and been continuing for 10 or more
Local Business Days or (C) a Fitch First Rating Trigger has occurred and been
continuing for 30 or more calendar days (it being understood that such failure
may still constitute an Additional Termination Event if so specified in this
Agreement).

 


 
20

--------------------------------------------------------------------------------

 


(d)  
The "Credit Support Default" provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply in
respect of Party B's obligations under Paragraph 3(b) of the Credit Support
Annex; provided, however, that notwithstanding anything to the contrary in
Section 5(a)(iii)(1), any failure by Party A to comply with or perform any
obligation to be complied with or performed by Party A under the Credit Support
Annex will only be an Event of Default if (A) at least 30 Local Business Days
have elapsed since the last time the Moody's Second Rating Trigger Requirements
did not apply, (B) an S&P First Rating Trigger has occurred and been continuing
for 10 or more Local Business Days or (C) a Fitch First Rating Trigger has
occurred and been continuing for 30 or more calendar days (it being understood
that such failure may still constitute an Additional Termination Event if so
specified in this Agreement).

 
(e)  
The "Cross Default" provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.

 
For the purposes of Section 5(a)(vi), the following provisions apply:
 
"Specified Indebtedness" will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here:  No change from Section 14,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Party A's banking business.
 
"Threshold Amount" means, with respect to Party A, an amount equal to 3 percent
of the shareholders' equity of Party A or, if applicable, its Eligible
Guarantor.
 
(f)  
Bankruptcy

 
Section 5(a)(vii)(2), (7) and (9) will not apply to Party B.
 
Section 5(a)(vii)(3) will not apply to Party B to the extent that such provision
refers to any assignment, arrangement or composition that is effected by or
pursuant to the Basic Documents.
 
Section 5(a)(vii)(4) will not apply to Party B to the extent any such proceeding
or petition was instituted or presented by Party A or any of its Affiliates.
 
Section 5(a)(vii)(6) will not apply to Party B to the extent that such provision
refers to (i) any appointment that is effected by or pursuant to the Basic
Documents or (ii) any appointment to which Party B has not become subject.
 
Section 5(a)(vii)(8) will apply to Party B only to the extent that it relates to
Section 5(a)(vii)(1), (3) (as amended), (4) (as amended), (5) and (6) (as
amended).
 
(g)  
Tax Event and Tax Event Upon Merger

 
Section 5(b)(ii) will apply; provided that the words "(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)"
are hereby deleted.
 
Section 5(b)(iii) will apply; provided that Party A will not be entitled to
designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the


 
21

--------------------------------------------------------------------------------

 


Affected Party.


(h)  
The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to
Party A or to Party B.

 
(i)  
The "Automatic Early Termination" provisions of Section 6(a) will not apply to
Party A or to Party B.

 
(j)  
Payments on Early Termination; General.  Subject to Part 1(k) below, for the
purpose of Section 6(e):

 
(i)  
Market Quotation will apply unless Party A is the Affected Party and Party B has
contracted to enter into a replacement Transaction on or prior to the Early
Termination Date, in which event Loss will apply.

 
(ii)  
The Second Method will apply.

 
(iii)  
Notwithstanding anything to the contrary set forth in this Agreement, if (1)
Party B designates an Early Termination Date pursuant to Part 1(m)(iii), (iv),
(v), (vi) or (vii) in respect of which any Transaction is a Terminated
Transaction and (2) Party B enters into a replacement transaction with a third
party on or before such Early Termination Date, then (x) the amount, if any,
payable by Party B to Party A in respect of such Early Termination Date and such
Transaction will not exceed the amount received by Party B from such third party
in consideration of entering into such replacement transaction and (y) the
amount, if any, payable by Party A to Party B in respect of such Early
Termination Date and such Transaction will not be less than the amount payable
by Party B to such third party in consideration of entering into such
replacement transaction.

 
(k)  
Payments on Early Termination Due to Certain Events.  Notwithstanding Section 6,
so long as (A) an Additional Termination Event occurs pursuant to Part 1(m)(v)
or (vi), or (B) Party A is the Affected Party in respect of a Tax Event Upon
Merger or the Defaulting Party in respect of any Event of Default, paragraphs
(i) to (v) below will apply:

 
(i)  
The definition of "Market Quotation" will be deleted in its entirety and
replaced with the following:

 
"Market Quotation" means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the "Replacement Transaction") that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Terminated
Transactions are to be excluded but, without limitation, any payment or delivery
that would, but for the relevant Early Termination Date, have been required
(assuming satisfaction of each
 


 
22

--------------------------------------------------------------------------------

 


applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms that
are, in all material respects, no less beneficial for Party B than those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions), as determined by Party B."
 
(ii)  
In determining whether or not a Firm Offer satisfies the condition in clause (4)
of "Market Quotation", Party B will act in a commercially reasonable manner.

 
(iii)  
The definition of "Settlement Amount" will be deleted in its entirety and
replaced with the following:

 
"Settlement Amount" means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
(A)  
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
(B)  
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations have
been communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value); or

 
(C)  
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, Party B's Loss (whether positive or negative and without
reference to any Unpaid Amounts) for the relevant Terminated Transaction or
group of Terminated Transactions."

 
(iv)  
If Party B requests Party A in writing to obtain Market Quotations, Party A will
use its reasonable efforts to do so before the Early Termination Date.

 
(v)  
If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement will be deleted in its entirety and replaced with the following:

 
"Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B will pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
will pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A will pay to Party B the Termination Currency
Equivalent of
 


 
23

--------------------------------------------------------------------------------

 


the Unpaid Amounts owing to Party B; provided that (i) the amounts payable under
(2) and (3) will be subject to netting in accordance with Section 2(c) of this
Agreement and (ii) notwithstanding any other provision of this Agreement, any
amount payable by Party A under (3) will not be netted-off against any amount
payable by Party B under (1)."
 
 
(vi)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Eligible Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
will be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
(l)  
"Termination Currency" means United States Dollars.

 
(m)  
Additional Termination Events.  Each of the following will constitute an
Additional Termination Event pursuant to Section 5(b)(v):

 
(i)  
Acceleration of Notes.  Any acceleration of the Notes pursuant to Section 5.2(a)
of the Indenture (provided such acceleration has not been rescinded pursuant to
Section 5.2(b) of the Indenture) and commencement of liquidation of the
Collateral, with Party B as the sole Affected Party;

 
(ii)  
Amendments.  Any amendment or supplement to the Indenture or to the Sale and
Servicing Agreement that would materially adversely affect any of Party A's
rights or obligations under this Agreement or any Transaction that is made
without the consent of Party A, if such consent is required, which consent will
not be unreasonably withheld, delayed or conditioned; provided that Party A's
consent will be deemed to have been given if Party A does not object in writing
within 10 Business Days of receipt of a written request for such consent, with
Party B as the sole Affected Party;

 
(iii)  
Regulation AB.  Failure of Party A to comply with the requirements of Part 5(s),
with Party A as the sole Affected Party;

 
(iv)  
Fitch's Rating Triggers.  Failure of Party A to comply with the requirements of
Part 5(m), with Party A as the sole Affected Party;

 
(v)  
Moody's First Rating Trigger.  Failure of Party A to comply with the
requirements of Part 5(n)(ii), with Party A as the sole Affected Party;

 
(vi)  
Moody's Second Rating Trigger.

 
(A) Failure of Party A to comply with the requirements of Part 5(n)(iv), with
Party A as the sole Affected Party; or
 
(B)(1) The Moody's Second Rating Trigger Requirements apply and 30 or more Local
Business Days have elapsed since the last time the Moody's Second Rating Trigger
Requirements did not apply and (2)(a) at least one Eligible Replacement has made
a Firm Offer (which remains capable of becoming legally binding upon
 


 
24

--------------------------------------------------------------------------------

 


acceptance) to be the transferee of a transfer to be made in accordance with
Section 7 (as amended below) or (b) at least one entity meeting at least the
Moody's Second Trigger Required Ratings has made a Firm Offer (which remains
capable of becoming legally binding upon acceptance by the offeree) to provide
an Eligible Guarantee in respect of all of Party A's present and future
obligations under this Agreement, with Party A as the sole Affected Party; and
 
(vii)  
S&P's Rating Trigger.  Failure of Party A to comply with the requirements of
Part 5(o), with Party A as the sole Affected Party.

 
Part 2.  
Tax Representations.

 
(a)  
Payer Tax Representations.  For the purpose of Section 3(e), each of Party A and
Party B makes the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e)) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representation made by the other party pursuant
to Section 3(f), (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document provided
by the other party pursuant to Section 4(a)(i) or 4(a)(iii), and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d);
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.
 
(b)  
Payee Tax Representations.  For the purpose of Section 3(f):

 
(i)  
Party A makes the following representations:

 
(1)  
Party A is a tax resident of the United Kingdom;

 
(2)  
Party A is a "foreign person" within the meaning of the applicable U.S. Treasury
Regulations concerning information reporting and backup withholding tax (as in
effect on January 1, 2001), unless Party A provides written notice to Party B
that it is no longer a foreign person;

 
(3)  
in respect of each Transaction Party A enters into through an office or
discretionary agent in the United States or which otherwise is allocated (in
whole or part) for United States federal income tax purposes to such United
States trade or business, each payment received or to be received by Party A
under such Transaction (or portion thereof, if applicable) will be effectively
connected with its conduct of a trade or business in the United States; and

 
(4)  
in respect of all other Transactions or portions thereof, no such payment
received or to be received by Party A in connection with this Agreement is
attributable to a trade or business carried on by it through a permanent
establishment in the United States.

 


 
25

--------------------------------------------------------------------------------

 


(5)  
Party B makes the following representations:  It is a United States Person for
U.S. federal income tax purposes and either (a) is a financial institution
(within the meaning of Treasury Regulations section 1.1441-1(c)(5)) or (b) is
not acting as an agent for a person that is not a United States Person for U.S.
federal income tax purposes.

 
Part 3.  
Agreement to Deliver Documents.

 
(a)  
For purposes of Sections 4(a)(i) and (ii), each party agrees to deliver the
following documents, as applicable:

 
Party required to deliver document
 
 
Form/Document/Certificate
 
Date by which to be delivered
Party A and Party B
 
Any form or document that may be required or reasonably requested in order to
allow the other party to make a payment under this Agreement without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate, including IRS Form W-9, Form 8ECI or Form W-8BEN,
as applicable.
 
On the date of this Agreement, and promptly upon the earlier of (i) reasonable
demand by the other party and (ii) learning that the form or document is
required.
 



(b)  
Other documents to be delivered are:

 
Party required to deliver document
 
Form/Document/Certificate
 
Date by which to be delivered
 
Covered by Section 3(d) Representation
Party A
 
 
 
 
 
 
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which the party is
organized; provided, that the Annual Report will not be required to be delivered
if it is publicly available on Party A's website.
 
 
Promptly upon Party B's request.
 
 
Yes
Party A and Party B
 
 
Certificate or other documents evidencing the authority of the party entering
into this Agreement or a Confirmation, as the case may be, including copies of
any board resolutions and appropriate certificates of incumbency as to the
officers executing such documents.
 
 
Upon execution of this Agreement.
 
 
Yes
Party A and Party B
 
Opinions of counsel in form and substance acceptable to the other party.
 
 
Upon execution of this Agreement.
 
No

 
 
26

--------------------------------------------------------------------------------


 
Party A
 
Financial data relating to Party A, as required pursuant to Part 5(s) of this
Schedule.
 
As required pursuant to Part 5(s) of this Schedule.
 
Yes
Party A
 
Executed Indemnification and Contribution Agreement, among Party A, Ford Motor
Credit Company LLC and Ford Credit Auto Receivables Two LLC, relating to Party
A's furnished information for use in the Prospectus.
 
At or promptly following execution of this Agreement.
 
Yes
Party B
 
Copies of executed Indenture and Sale and Servicing Agreement.
 
Upon execution of such agreements.
 
No



Part 4.  
Miscellaneous

 
(a)  
Addresses for Notices:

 
(1)  TO PARTY A:


For the purpose of Section 12(a), any notice to Party A relating to a particular
Transaction will be delivered to the address or facsimile number specified in
the Confirmation of such Transaction.  Any notice delivered for purposes of
Sections 5 and 6 of this Agreement will be delivered to the following address:



 
c/o RBS Financial Markets
Level 7, 135 Bishopsgate
London EC2M 3UR
Attn:           Head of Legal, Financial Markets
Tel:           44 207 085 5000
Fax:           44 207 085 8411
 
With a copy to:
 
c/o Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, CT  06830
Attn:           Legal Department – Derivatives Documentation
Tel:           203-618-2531/32
Fax:           203-618-2533/34





 
27

--------------------------------------------------------------------------------

 


(2)                  TO PARTY B:
 
For the purpose of Section 12(a), notices will be delivered to the address or
facsimile number specified in the Confirmation of such Transaction.  Any notice
delivered for purposes of Sections 5, 6 and 7 will be delivered to the following
address:



 
U.S. Bank Trust National Association,
   as Owner Trustee for
   Ford Credit Auto Owner Trust 2009-A
300 Delaware Avenue, Ninth Floor
Wilmington, Delaware 19801
Attn:  Corporate Trust Department
Tel:  (302) 576-3704
Fax:  (302) 576-3717
 
with copies to:
 
   
The Bank of New York Mellon,
   as Indenture Trustee for
   Ford Credit Auto Owner Trust 2009-A
101 Barclay Street
Floor 8 West
New York, New York 10286
Attn: Structured Finance Services -
Asset Backed Securities, Ford 2009-A
Tel:  (212) 815-4389
Fax:  (212) 815-2493
and
 
   
Ford Motor Credit Company LLC
One American Road, Suite 2411
Dearborn, Michigan  48126
Attn:  Corporate Secretary
Tel:  (313) 323-1200
Fax:  (313) 248-7613
                                and
 
   
Ford Motor Credit Company LLC
c/o Ford Motor Company
World Headquarters, Suite 801-C1
One American Road
Dearborn, Michigan 48126
Attn: Securitization Operations Supervisor
Tel: (313) 594-3495
Fax: (313) 390-4133

(b)  
Process Agent.  For the purpose of Section 13(c):

 

                Party A appoints as its Process Agent:   Not applicable.
 
Party B appoints as its Process Agent:   Not applicable.


 
28

--------------------------------------------------------------------------------

 




(c)  
Offices.  The provisions of Section 10(a) will apply.

 
(d)  
Multibranch Party.  For the purpose of Section 10:

 
(i)  
Party A is a Multibranch Party and may act through the following
Offices:  London, and New York.

 
(ii)  
Party B is not a Multibranch Party.

 
(e)  
Calculation Agent.  The Calculation Agent is Party B.

 
(f)  
Credit Support Document.  Details of any Credit Support Document:

 
In relation to Party A:                                           The 1994 ISDA
Credit Support Annex to this Agreement, dated as of the date hereof and attached
hereto (the "Credit Support Annex"), and any Eligible Guarantee provided to
Party B in support of Party A's obligations under this Agreement.
 
In relation to Party B:                                           The Credit
Support Annex, solely in respect of Party B's obligations under Paragraph 3(b)
of the Credit Support Annex.
 
(g)  
Credit Support Provider.

 
In relation to Party A:                                           The guarantor
under any Eligible Guarantee provided to Party B in support of Party A's
obligations under this Agreement.
 
In relation to Party B:                                           Not
applicable.
 
(h)  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York.

 
(i)  
Single Agreement. Section 1(c) will be amended by the addition of the words ",
the Credit Support Annex" after the words "Master Agreement".

 
(j)  
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to all
Transactions under this Agreement.

 
(k)  
"Affiliate" will have the meaning specified in Section 14.

 
(l)  
Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, its right to have a jury trial in respect to any proceedings
related to this Agreement.  Each party certifies that no representative, agent
or attorney of the other party has represented, expressly or otherwise, that
such other party would not, in the event of such a suit, action or proceeding,
seek to enforce the foregoing waiver.

 
(m)  
The definition of "Local Business Day" in Section 14 will be amended by the
addition of the words "or any Credit Support Document" after "Section 2(a)(i)"
and the addition of the words "or Credit Support Document" after "Confirmation".

 


 
29

--------------------------------------------------------------------------------

 


Part 5.
Other Provisions.

 
(a)  
Non-Reliance.  In connection with the negotiation of, the entering into, and the
execution of this Agreement, any Credit Support Document to which it is a party,
each Transaction and any other documentation relating to this Agreement to which
it is a party or that is required by this Agreement to deliver, each of Party A
and Party B represents and agrees that:

 
(i)  
it is not relying (for the purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to this Agreement, such Credit Support Document, each
Transaction or such other documentation other than the representations expressly
set forth in this Agreement, such Credit Support Document and in any
Confirmation;

 
(ii)  
it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary, and it
has made its own investment, hedging and trading decisions (including decisions
regarding the suitability of any Transaction pursuant to this Agreement) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party to this Agreement,
such Credit Support Document, each Transaction or such other documentation;

 
(iii)  
it has a full understanding of all the terms, conditions and risks (economic and
otherwise) of this Agreement, such Credit Support Document, each Transaction and
such other documentation and is capable of assuming and willing to, and will,
assume (financially and otherwise) those risks;

 
(iv)  
it is an "eligible contract participant" as defined in Section 1a(12) of the
Commodity Exchange Act (7 U.S.C. 1a), as amended by the Commodity Futures
Modernization Act of 2000;

 
(v)  
it is entering into this Agreement, such Credit Support Document, each
Transaction and such other documentation for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business;

 
(vi)  
it is entering into this Agreement, such Credit Support Document, each
Transaction and such other documentation as principal, and not as agent or in
any other capacity, fiduciary or otherwise; and

 
(vii)  
the other party to this Agreement, such Credit Support Document, each
Transaction and such other documentation (a) is not acting as a fiduciary or
financial, investment or commodity trading advisor for it, (b) has not given to
it (directly or indirectly through any other person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
financial, accounting or otherwise) of this Agreement, such Credit Support
Document, each Transaction or such other documentation, and (c) has not
committed to unwind the Transactions.

 
(b)  
Tax Provisions.

 
(i)  
Notwithstanding the definition of "Indemnifiable Tax" in Section 14 of this
Agreement, in relation to payments by Party A, any Tax will be an Indemnifiable
Tax and, in relation to payments by Party B, no Tax will be an Indemnifiable
Tax.

 


 
30

--------------------------------------------------------------------------------

 


(ii)  
Section 2(d)(i)(4) of this Agreement will be deleted in its entirety and
replaced with the words "if such Tax is an Indemnifiable Tax, pay to Y, in
addition to the payment which Y is otherwise entitled under this Agreement, such
additional amount as is necessary to ensure that the net amount actually
received by Y (free and clear of Indemnifiable Taxes, whether against X or Y)
will equal the full amount Y would have received had no such deduction or
withholding been required."

 
(c)  
No Petition.  Party A covenants and agrees that prior to the date that is one
year and one day after the payment in full of (i) all of the Notes and any other
securities issued by Party B and (ii) any other securities issued by a trust as
to which Ford Credit Auto Receivables Two LLC is a depositor (or, if later, the
expiration of all applicable preference periods under the United States
Bankruptcy Code or other applicable law), it will not institute against, or join
with any other Person in instituting against, Party B or Ford Credit Auto
Receivables Two LLC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under United States federal or
state bankruptcy or similar law in connection with any obligations under this
Agreement.  The provisions of this paragraph will survive the termination of
this Agreement.

 
(d)  
Limited Recourse; Subordination.

 
(i)  
Notwithstanding anything to the contrary contained in this Agreement, the
obligations of Party B under this Agreement and any Transaction hereunder are
solely the obligations of Party B and will be payable solely to the extent of
funds received by and available to Party B in accordance with the priority of
payment provisions under the Indenture and on the Payment Dates specified
therein.  Party A acknowledges that Party B has pledged its assets constituting
the Indenture Trust Estate to the Indenture Trustee.  Upon exhaustion of the
assets of Party B and the proceeds thereof in accordance with the Indenture and
the Sale and Servicing Agreement, Party A will not be entitled to take any
further steps against Party B to recover any sums due but unpaid under this
Agreement, all claims in respect of which will be extinguished.  No recourse may
be taken for the payment of any amount owing in respect of any obligation of, or
claim against, Party B arising out of or based upon this Agreement or any
Transaction against any holder of a beneficial interest, employee, officer or
Affiliate of Party B and, except as specifically provided in this Agreement, no
recourse may be taken for the payment of any amount owing in respect of any
obligation of, or claim against, Party B based on or arising out of this
Agreement against the Administrator (as defined in the Administration
Agreement), Ford Credit Auto Receivables Two LLC or any stockholder, holder of a
beneficial interest, employee, officer, director, incorporator or Affiliate of
such person; provided, however, that the foregoing will not relieve any such
person or entity from any liability they might otherwise have as a result of
their gross negligence or willful misconduct.

 
(ii)  
The parties intend that Part 5(d)(i) of this Schedule constitute an enforceable
subordination agreement under Section 510(a) of the Bankruptcy Code and will
survive the termination of this Agreement.

 
(e)  
Party B Pledge.  Notwithstanding anything in Section 7 to the contrary, Party A
acknowledges that (i) Party B will pledge its rights under this Agreement to the
Indenture Trustee for the benefit of the Noteholders and the Swap Counterparties
pursuant to the Indenture and agrees to such pledge and (ii) Party A (as a
Secured Party under the Basic Documents) has no voting rights in connection with
any action to be taken on behalf of the

 


 
31

--------------------------------------------------------------------------------

 


  
Secured Parties.  The Indenture Trustee will not be deemed to be a party to this
Agreement; provided, however, the Indenture Trustee, acting on behalf of the
holders of the Notes, will have the right to enforce this Agreement against
Party A.  Party A will be entitled to rely on any notice or communication from
the Indenture Trustee to that effect.  Party A acknowledges that Party B will
pledge substantially all its assets to the Indenture Trustee for the benefit of
the Noteholders and Party A and that all payments hereunder, including payments
on early termination, will be made in accordance with the priority of payment
provisions of the Indenture and the Sale and Servicing Agreement and on the
Payment Dates specified therein.

 
(f)  
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, is held to be invalid
or unenforceable (in whole or in part) for any reason, the remaining terms,
provisions, covenants, and conditions hereof will continue in full force and
effect as if this Agreement had been executed with the invalid or unenforceable
portion eliminated, so long as this Agreement as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter of this Agreement and the deletion of such portion of this
Agreement will not substantially impair the respective benefits or expectations
of the parties to this Agreement.

 
(g)  
Recording of Conversations.  Each party (i) consents to the recording of the
telephone conversa­tions of the trading and marketing personnel of the parties
in connection with this Agreement and any potential or actual Transaction and
(ii) agrees to obtain any necessary consent of, and to give notice of such
recording to, its personnel.

 
(h)  
Consent by Party A to Amendments to Certain Documents.  Before any amendment,
modification or supplement is made to the Indenture or the Sale and Servicing
Agreement that (i) would materially adversely affect any of Party A's rights or
obligations under this Agreement or any Transaction or (ii) modify the
obligations or impair the ability of Party B to fully perform any of Party B's
obligations under this Agreement or any Transaction in such a way that would
materially adversely affect any of Party A's rights or obligations under this
Agreement or any Transaction, Party B will provide Party A with a copy of the
proposed amendment, modification or supplement and will, obtain the consent of
Party A prior to its adoption, which consent will not be unreasonably withheld,
delayed or conditioned; provided that Party A's consent will be deemed to have
been given if Party A does not object in writing within 10 Business Days of
receipt of a written request for such consent.

 
(i)  
Set-off.  

 
 
(i)
All payments under this Agreement will be made without set-off or counterclaim,
except as expressly provided for in Section 2(c), Section 6 or Part 1(k)(v).
         (ii)
Section 6(e) will be amended by the deletion of the following sentence; "The
amount, if any, payable in respect of an Early Termination Date and determined
pursuant to this Section will be subject to any Set-off."




(j)  
Limitation of Liability of Owner Trustee.  Notwithstanding anything contained in
this Agreement to the contrary, this instrument (and any Confirmation pursuant
to this instrument) has been or will be signed on behalf of Party B by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of Party B and in no event will U.S. Bank Trust
National Association in its individual capacity or any beneficial owner of Party
B have any liability for the representations, warranties, covenants,

 


 
32

--------------------------------------------------------------------------------

 


 
agreements or other obligations of Party B under this Agreement or under any
such Confirmation, as to all of which recourse will be had solely to the assets
of Party B.  For all purposes of this Agreement and any Confirmation, in the
performance of any duties or obligations of Party B hereunder, the Owner Trustee
will be subject to, and entitled to the benefits of, the terms and provisions of
the Trust Agreement; provided, however, that the foregoing will not relieve the
Owner Trustee from any liability it might otherwise have under the Trust
Agreement as a result of its gross negligence or willful misconduct.

 
(k)  
Definitions.  Unless otherwise specified in a Confirmation, this Agreement and
the relevant Transaction between the parties are subject to the 2006 ISDA
Definitions (as published by the International Swaps and Derivatives
Association, Inc.) (the "Definitions"), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are incorporated by reference in and will be deemed a part of
this Agreement, except that references in the Definitions to a "Swap
Transaction" will be deemed references to a "Transaction" for purposes of this
Agreement.  In the event of any inconsistency between the provisions of this
Agreement and the Definitions, this Agreement will prevail.  In the event of any
inconsistency between the provision of any Confirmation and this Agreement or
the Definitions, such Confirmation will prevail for the purpose of the relevant
Transaction.

 
For the purpose of this Agreement:
 
"Eligible Guarantee" means an unconditional and irrevocable guarantee that is
provided by a guarantor that is as principal debtor rather than surety and is
directly enforceable by Party B, where (A) a law firm has given a legal opinion
confirming that none of the guarantor's payments to Party B under such guarantee
will be subject to deduction or withholding for Tax and such opinion has been
delivered to Moody's, (B) such guarantee provides that, in the event that any of
such guarantor's payments to Party B are subject to deduction or withholding for
Tax, such guarantor is required to pay such additional amount as is necessary to
ensure that the net amount actually received by Party B (free and clear of any
tax) will equal the full amount Party B would have received had no such
deduction or withholding been required or (C) in the event that any payment
under such guarantee is made net of deduction or withholding for Tax, Party A is
required under Section 2(a)(i) to make such additional payment as is necessary
to ensure that the net amount actually received by Party B will equal the full
amount Party B would have received had no such deduction or withholding been
required.
 
"Eligible Replacement" means an entity (i)(A) having the Moody's First Trigger
Required Ratings and/or the Moody's Second Trigger Required Ratings or (B) whose
present and future obligations owing to Party B are guaranteed pursuant to an
Eligible Guarantee provided by a guarantor having the Moody's First Trigger
Required Ratings and/or the Moody's Second Trigger Required Ratings, and (ii)(A)
having the S&P's First Trigger Required Ratings or (B) whose present and future
obligations owing to Party B are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor having the S&P's First Trigger Required Ratings, and
(iii)(A) having the Fitch's First Trigger Required Ratings and/or the Fitch's
Second Trigger Required Ratings or (B) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor having the Fitch's First Trigger Required Ratings and/or the Fitch's
Second Trigger Required Ratings, and (iv) acceptable to Party B.
 


 
33

--------------------------------------------------------------------------------

 


"Firm Offer" means an offer which, when made, was capable of becoming legally
binding upon acceptance.
 
"Moody's Short-term Rating" means a rating assigned by Moody's under its
short-term rating scale in respect of an entity's short-term, unsecured and
unsubordinated debt obligations.
 
"Relevant Entities" means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A's present and future obligations under this
Agreement.
 
(l)  
Additional Defined Terms. Capitalized terms used but not defined in this
Agreement (including this Schedule) or any Confirmation are defined in the Sale
and Servicing Agreement, dated as of March 1, 2009 (including Appendix A to such
Sale and Servicing Agreement), as amended, supplemented or otherwise modified,
among Party B, Ford Motor Credit Company LLC, as Servicer, and Ford Credit Auto
Receivables Two LLC, as Depositor.

 
(m)  
Downgrade or Withdrawal of Party A's Rating by Fitch. 

 
(i)  
Fitch's First Rating Trigger.  If no Relevant Entity has a short term unsecured
debt rating of "F1" or better or a long term unsecured debt rating of "A" or
better by Fitch (such rating thresholds, the "Fitch First Trigger Required
Ratings" and such failure, the "Fitch First Rating Trigger") and the Fitch
Second Rating Trigger has not occurred, then within 30 calendar days of such
failure (or on the date of this Agreement, if no Relevant Entity has the Fitch
First Trigger Required Ratings as of the date of this Agreement), Party A will,
at its own cost, (A) post collateral in the amount and manner as set forth in
the Credit Support Annex, (B) procure an Eligible Guarantee in respect of all of
Party A's present and future obligations under this Agreement to be provided by
a guarantor having the Fitch First Trigger Required Ratings and which
procurement will not be effective without the prior written confirmation of
Fitch that such procurement will not cause Fitch to reduce or withdraw its then
current rating on the Notes, (C) effect a transfer in accordance with Section 7
(as amended below) or (D) establish any other arrangement satisfactory to Party
B and to Fitch as to not cause Fitch to reduce or withdraw its then current
rating on the Notes.

 
(ii)  
Fitch's Second Rating Trigger.  If no Relevant Entity has a short term unsecured
debt rating of "F2" or better or a long term unsecured debt rating of "BBB+" or
better by Fitch (such rating thresholds, the "Fitch Second Trigger Required
Ratings" and such failure, the "Fitch Second Rating Trigger"), then within 30
calendar days of such failure, Party A will, at its own cost, procure either (A)
an Eligible Guarantee in respect of all of Party A's present and future
obligations under this Agreement to be provided by a guarantor having the Fitch
Second Trigger Required Ratings and which procurement will not be effective
without the prior written confirmation of Fitch that such procurement will not
cause Fitch to reduce or withdraw its then current rating on the Notes or (B) a
transfer in accordance with Section 7 (as amended below); provided that Party A
will promptly post collateral in the amount and manner as set forth in the
Credit Support Annex while a replacement or guarantor is being sought.

 


 
34

--------------------------------------------------------------------------------

 


(n)  
Downgrade or Withdrawal of Party A's Rating by Moody's.

 
(i)  
An entity will have the "Moody's First Trigger Required Ratings" (A) where such
entity is the subject of a Moody's Short-term Rating, if such rating is
"Prime-1" and its long-term, unsecured and unsubordinated debt obligations are
rated "A2" or above by Moody's and (B) where such entity is not the subject of a
Moody's Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated "A1" or above by Moody's.

 
(ii)  
The "Moody's First Rating Trigger Requirements" will apply so long as no
Relevant Entity has the Moody's First Trigger Required Ratings.  Within 30 Local
Business Days after the Moody's First Rating Trigger Requirements apply, Party A
will, at its own cost, (A) procure an Eligible Guarantee in respect of all of
Party A's present and future obligations under this Agreement to be provided by
a guarantor meeting the Moody's First Trigger Required Ratings, (B) effect a
transfer in accordance with Section 7 (as amended below) or (C) post collateral
in the amount and manner as set forth in the Credit Support Annex.

 
(iii)  
An entity will have the "Moody's Second Trigger Required Ratings" (A) where such
entity is the subject of a Moody's Short-term Rating, if such rating is
"Prime-2" or above and its long-term, unsecured and unsubordinated debt
obligations are rated "A3" or above by Moody's and (B) where such entity is not
the subject of a Moody's Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated "A3" or above by Moody's.

 
(iv)  
The "Moody's Second Rating Trigger Requirements" will apply so long as no
Relevant Entity has the Moody's Second Trigger Required Ratings.  Within 30
Local Business Days after the Moody's Second Rating Trigger Requirements apply,
Party A will post collateral in the amount and manner as set forth in the Credit
Support Annex.  Party A will also, at its own cost, use commercially reasonable
efforts to, as soon as reasonably practicable, procure either (A) an Eligible
Guarantee in respect of all of Party A's present and future obligations under
this Agreement to be provided by a guarantor meeting at least the Moody's Second
Trigger Required Ratings or (B) a transfer in accordance with Section 7 (as
amended below).

 
(o)  
Downgrade or Withdrawal of Party A's Rating by S&P.

 
 
(i)
S&P's First Rating Trigger.  If no Relevant Entity has a short term unsecured
debt rating of "A-1" or better by S&P or, if no Relevant Entity has a short term
unsecured debt rating by S&P, a long term unsecured debt rating of "A+" or
better by S&P (such rating thresholds, the "S&P First Trigger Required Ratings"
and such failure, the "S&P First Rating Trigger"), then within 10 Local Business
Days of such failure, Party A will, at its own cost, post additional collateral
in the amount and manner as set forth in the Credit Support Annex.  Party A will
also, at its own cost, within 60 calendar days of such failure, use commercially
reasonable efforts to procure either (A) an Eligible Guarantee in respect of all
of Party A's present and future obligations under this Agreement to be provided
by a guarantor having the S&P First Trigger Required Ratings and which
procurement will not be effective without the prior written confirmation of S&P
that such procurement will not cause S&P to reduce or withdraw its then current
rating on the Notes or (B) a transfer to an Eligible Replacement in accordance
with Section 7 (as amended below).

 


 
35

--------------------------------------------------------------------------------

 
 
(p)  
Transfers.

 
Section 7 of this Agreement is hereby deleted in its entirety and replaced with
the following:
 
"Subject to Section 6(b)(ii), neither Party A nor Party B may assign, novate or
transfer (whether by way of security or otherwise) any interest or obligation in
or under this Agreement without (x) the prior written consent of the other party
and (y) complying with the requirements in Part 5(q) of the Schedule, except
that:
 
(i)  
subject to Part 5(q) of the Schedule, if the Moody's First Rating Trigger
Requirements apply, Party A may (at its own cost) transfer all or substantially
all of its rights and obligations with respect to this Agreement to any other
entity (a "Transferee") that is an Eligible Replacement such that the Transferee
contracts with Party B on terms that (x) have the effect of preserving for Party
B the economic equivalent of all payment and delivery obligations (whether
absolute or contingent and assuming the satisfaction of each applicable
condition precedent) under this Agreement immediately before such transfer and
(y) are in all material respects no less beneficial for Party B than the terms
of this Agreement immediately before such transfer, as determined by Party B
acting in a commercially reasonable manner;

 
(ii)  
if an entity has made a Firm Offer (which remains capable of becoming legally
binding upon acceptance) to be the transferee of a transfer to be made in
accordance with (ii) above, Party B will, at Party A's written request and cost,
take any reasonable steps required to be taken by it to effect such transfer;

 
(iii)  
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all of its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 
(i)  
a party may make such transfer of all or any part of its interest in any amount
payable to it from a Defaulting Party under Section 6(e)."

 
(q)  
Approval of Amendments, Transfers or Assignments.  Notwithstanding any other
provisions of this Agreement, no amendments to this Agreement will be effected,
nor may the rights and obligations of Party A be transferred or assigned (other
than transfers and assignments pursuant to Section 7(iii) or (iv)), unless (a)
S&P confirms in writing that such amendment, transfer or assignment will not
cause S&P to reduce or withdraw its then-current rating on any of the Notes and
(b) Party A has provided notice of such action to Moody's and Fitch at least 10
Business Days prior to its effectiveness.

 
(r)  
Party B Agent.  Party A acknowledges that Party B has appointed Ford Motor
Credit Company LLC as its agent under the Administration Agreement to carry out
certain functions on behalf of Party B, and that Ford Motor Credit Company LLC
will be entitled to give notices and to perform and satisfy the obligations of
Party B hereunder on behalf of Party B.

 
(s)  
Regulation AB Financial Disclosure.

 
Party A acknowledges that for so long as there are reporting obligations with
respect to any Transaction under this Agreement under Regulation AB, the
Depositor is required under Regulation AB to disclose certain information set
forth in Regulation AB regarding Party A
 


 
36

--------------------------------------------------------------------------------

 


or its group of affiliated entities, if applicable, depending on the aggregate
"significance percentage" of this Agreement and any other derivative contracts
between Party A or its group of affiliated entities, if applicable, and Party B,
as calculated from time to time in accordance with Item 1115 of Regulation AB.
 
If the Depositor determines, reasonably and in good faith, that the
"significance percentage" of this Agreement has increased to 9%, then on any
Business Day after the date of such determination the Depositor may request from
Party A the same information set forth in Item 1115(b) of Regulation AB that
would have been required if the significance percentage had in fact  increased
to 10% (such request, a "Swap Financial Disclosure Request" and such requested
information, subject to the last sentence of this paragraph, the "Swap Financial
Disclosure").  Party A and Party B further agree that the Swap Financial
Disclosure provided to meet the Swap Financial Disclosure Request will be the
information set forth in Item 1115(b)(1) or Item 1115(b)(2) of Regulation AB, as
applicable, and as specified by Party B.
 
Upon the occurrence of a Swap Financial Disclosure Request, Party A, at its own
expense, will within 30 days after receipt of such Swap Financial Disclosure
Request (or within 10 days after Party A being informed of the significance
percentage reaching 10% after such Swap Financial Disclosure Request): (i)
provide the Depositor with the Swap Financial Disclosure, (ii) subject to Rating
Agency Confirmation and approval by Party B (which approval will not be
unreasonably withheld), secure another entity to replace Party A as party to
this Agreement on terms substantially similar to this Agreement which entity is
able and will provide the Swap Financial Disclosure for such entity within the
time period specified above or (iii) subject to Rating Agency Confirmation and
approval by Party B (which approval will not be unreasonably withheld), obtain a
guaranty of Party A's obligations under this Agreement from an affiliate of
Party A that is able to provide the Swap Financial Disclosure for such
affiliate, such that disclosure provided in respect of the affiliate will
satisfy any disclosure requirements applicable to Party A, and cause such
affiliate to provide Swap Financial Disclosure within the time period specified
above.  If permitted by Regulation AB, any required Swap Financial Disclosure
may be provided by incorporation by reference from reports filed pursuant to the
Exchange Act.
 
(t)  
Appointment of Collateral Agent.  Party A irrevocably appoints the Indenture
Trustee as its agent and attorney-in-fact for the purpose of evidencing the
existence and maintaining the perfection of the security interest granted to the
Indenture Trustee for the benefit of the Secured Parties under the Indenture.

 
(u)  
USA PATRIOT Act Notice.  Party A hereby notifies Party B that pursuant to the
requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 
(v)  
Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 
(w)  
Agency Role of Greenwich Capital Markets, Inc.  In connection with this
Agreement, Greenwich Capital Markets, Inc. has acted as agent of Party
A.  Greenwich Capital Markets, Inc. has not guaranteed and is not otherwise
responsible for the obligations of Party A under this Agreement.

 


 
37

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOLLOWS]


 
38

--------------------------------------------------------------------------------

 




 
EXECUTED BY:


THE ROYAL BANK OF SCOTLAND PLC
 
By:     GREENWICH CAPITAL MARKETS, INC.,
           its agent
 
 
By:       /s/ David E. Wagner                                             
                                                    
Name:  David E. Wagner
Title:    Managing Director
 
 
 
FORD CREDIT AUTO OWNER TRUST 2009-A
 
By:      U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Owner Trustee
 
 
By:       /s/ Nicole Poole                                                     
                                           
Name:  Nicole Poole
Title:    Vice President
 
 
   



[Signature Page to Schedule to ISDA Master Agreement]

--------------------------------------------------------------------------------

 
 
 


 